Title: Thomas Jefferson to Patrick Gibson, 12 December 1816
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello Dec. 12.  16.
          
          On my return from Bedford yesterday, I found here a letter from mr Elisha Ticknor of Boston informing me he had on the 16th of Nov. shipped a small package of books recieved for me from Europe on board the brig Polly, Capt Snow, to your address, the cost of which were 45. D 25 C as he has been kind enough to advance this money for me some time ago, I must request the favor of you to remit it to him without delay, of which I give him notice this day. as the box of
			 books is probably not over 18.I. cube, it will come quicker & safer by the stage than by water; and especially if taken within the stage. I will therefore pray you to have it carried to the
			 stage
			 office with such directions. I salute you with friendship and respect
          Th: Jefferson
        